              Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF NEW YORK


 WILLIAM CANDELARIA,                                     )
                                                         )
                            Plaintiff,                   ) Case No.
                                                         )
                  v.                                     ) JURY TRIAL DEMANDED
                                                         )
 ADESTO TECHNOLOGIES CORPORATION,                        )
 NELSON CHAN, NARBEH DERHACOBIAN,                        )
 HERVÉ FAGES, FRANCIS LEE, KEVIN                         )
 PALATNIK, and SUSAN UTHAYAKUMAR,                        )
                                                         )
                           Defendants.                   )



                                             COMPLAINT

            Plaintiff William Candelaria (“Plaintiff”), by his undersigned attorneys, for this Complaint

  against Defendants, alleges upon personal knowledge with respect to himself, and upon

  information and belief based upon, inter alia, the investigation of counsel, as to all other

  allegations herein, as follows:

                                         NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Adesto Technologies Corporation

(“Adesto” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with Adesto, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff also asserts a claim

against the Individual Defendants for breaching their fiduciary duty of candor/disclosure under state

law. Plaintiff’s claims arise in connection with the proposed acquisition of Adesto by Dialog



                                                    1
            Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 2 of 16



Semiconductor plc (“Parent”) through Parent’s wholly-owned subsidiary, Azara Acquisition Corp.

(“Merger Sub”) (the “Proposed Transaction”).

       2.      On February 20, 2020, Adesto entered into an agreement and plan of merger (the

“Merger Agreement”), pursuant to which Merger Sub will merge with and into Adesto, with Adesto

surviving as the wholly owned subsidiary of Parent (the “Merger”).

       3.      Upon consummation of the Merger, Adesto shareholder will be entitled to receive

$12.55 in cash for each share of Adesto common stock they hold (the “Merger Consideration”).

       4.      On March 16, 2020, in order to convince Adesto public common shareholders to vote

in favor of the Proposed Transaction, the Defendants authorized the filing of a materially incomplete

and misleading Preliminary Proxy Statement (the “Proxy”) with the SEC, in violation of Sections

14(a) and 20(a) of the Exchange Act.

       5.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the financial projections for Adesto; and (ii) the valuation analyses performed by

Adesto’s financial advisor, Cowen and Company, LLC (“Cowen”) regarding the Proposed

Transaction.

       6.      The Proposed Transaction is expected to close in the third quarter of 2020, so the

virtual special meeting of Adesto’s shareholders to vote on the Proposed Transaction is imminent (the

“Shareholder Vote”). Therefore, it is imperative that the material information that has been omitted

from the Proxy is disclosed prior to the Shareholder Vote, so Adesto’s shareholders can properly

exercise their corporate voting rights.

       7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9 and breach

of the duty of candor/disclosure. Plaintiff seeks to enjoin Defendants from taking any steps to

consummate the Proposed Transaction unless and until the material information discussed below is


                                                 2
             Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 3 of 16



disclosed to Adesto’s public common shareholders sufficiently in advance of the upcoming

Shareholder Vote or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act and breach of the duty of

candor/disclosure.

                                  JURISDICTION AND VENUE

        8.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27

  of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

  1934 Act and Rule 14a-9.

        9.       The Court has supplemental jurisdiction over the state law claim for breach of the

  duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

        10.      Personal jurisdiction exists over each Defendant either because the Defendant

  conducts business in or maintains operations in this District, or is an individual who is either

  present in this District for jurisdictional purposes or has sufficient minimum contacts with this

  District as to render the exercise of jurisdiction over each Defendant by this Court permissible

  under the traditional notions of fair play and substantial justice. “Where a federal statute such as

  Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

  whether the party has sufficient contacts with the United States, not any particular state.” Sec.

  Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

  minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

  the defendant in any federal district court.” Id. at 1316.

        11.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

  78aa, as well as 28 U.S.C. § 1391 because Defendants are found or are inhabitants or transact

  business in this District. Indeed, Adesto’s common stock trades on the Nasdaq Global Select

  Market (“NasdaqGS”), which is also headquartered in this District. See, e.g., United States v.


                                                  3
             Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 4 of 16



     Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases). Further, the Company’s proxy

     solicitor, D.F. King & Co., Inc. is located in this District at 48 Wall Street, NY, NY 10005.

                                                PARTIES

          12.    Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

     of Adesto common stock.

          13.    Defendant Adesto is a public company incorporated under the laws of Delaware with

     principal executive offices located at 3600 Peterson Way, Santa Clara, CA 95054. Adesto’s

     common stock is traded on the NasdaqGS under the ticker symbol “IOTS.”

          14.    Defendant Nelson Chan is, and has been at all relevant times, a director of the

     Company and Chairman of the Board.

          15.    Defendant Narbeh Derhacobian is, and has been at all relevant times, a director of the

     Company, Chief Executive Officer, and President.

          16.    Defendant Hervé Fages is, and has been at all relevant times, a director of the

     Company.

          17.    Defendant Francis Lee is, and has been at all relevant times, a director of the

     Company.

          18.    Defendant Kevin Palatnik is, and has been at all relevant times, a director of the

     Company.

          19.    Defendant Susan Uthayakumar is, and has been at all relevant times, a director of the

     Company.

          20.    The Defendants identified in paragraphs 14 through 19 are collectively referred to

     herein as the “Board” or the “Individual Defendants,” and together with Adesto, the

     “Defendants.”

//


                                                    4
           Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 5 of 16



                                    SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       21.       Adesto is a provider of application-specific semiconductors and embedded systems.

  The Company’s portfolio of semiconductor and embedded technologies are designed for

  connected Internet of things (IoT) devices used in industrial, consumer, communications and

  medical applications. Its product portfolio includes non-volatile memory devices, analog and

  mixed-signal application-specific integrated circuit (ASICs) and Internet protocol (IP) cores,

  standard communication and control chips for IoT edge, communication modules, gateways, and

  edge-servers.

       22.       On February 20, 2020, the Board caused the Company to enter into the Merger

  Agreement with Parent, whereby Adesto shareholders will be entitled to receive $12.55 in cash

  for each share of Adesto common stock held.

       23.       According to the February 20, 2020, press release announcing the Proposed

  Transaction:

                  Dialog Semiconductor to Acquire Adesto Technologies, Broadening
                      Presence in the Industrial Internet of Things Market (IIoT)

                     Adds differentiated cloud-connected solutions driving Industry 4.0 adoption

                             Diversifies customer base adding industrial sales channel

                         Expects to be EPS accretive in the first calendar year after close

    Annual cost synergies of approximately $20 million expected, in addition to considerable revenue synergies

                 London, February 20, 2020 – Dialog Semiconductor plc (XETRA:DLG), a
                 leading provider of power management, charging, AC/DC power
                 conversion, Wi-Fi and Bluetooth® low energy technology, and Adesto
                 Technologies Corporation (“Adesto”) (NASDAQ:IOTS), a leading
                 provider of innovative custom integrated circuits (ICs) and embedded
                 systems for the Industrial Internet of Things (IIoT) market, today
                 announced they have signed a definitive agreement for Dialog to acquire all
                 outstanding shares of Adesto.



                                                        5
Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 6 of 16



  Adesto accelerates Dialog’s expansion into the growing IIoT market that
  enables smart buildings and industrial automation (Industry 4.0),
  seamlessly driving cloud connectivity. Headquartered in Santa Clara,
  California, Adesto has approximately 270 employees and an established
  portfolio of industrial solutions for smart building automation that fully
  complements Dialog’s manufacturing automation products. Adesto’s
  solutions are sold across the industrial, consumer, medical, and
  communications markets.

  “This acquisition substantially enhances our position in the Industrial IoT
  market,” said Jalal Bagherli, CEO of Dialog. “Adesto’s established strength
  in connectivity solutions and highly optimized products for building and
  industrial automation perfectly complements and adds scale to our
  Industrial IoT portfolio from the recently acquired Creative Chips. Adesto’s
  deep customer relationships, comprehensive system expertise, and
  proprietary technology will deliver enhanced value for Dialog customers.”

  “Together with Dialog, we are positioned to create unique Industrial IoT
  solutions through the integration of our best-in-class technologies for
  today’s increasingly connected world,” added Adesto’s CEO, Narbeh
  Derhacobian. “We are extremely pleased to join Dialog to bring more value
  to our combined customer base.”

  Benefits of Transaction

  Bringing Dialog and Adesto together creates a complementary product
  portfolio for servicing a broad customer base in growth segments of the
  industrial market and enables cross-selling.

  Transaction Structure and Terms

  Dialog will acquire Adesto for $12.55 per share in cash, or for
  approximately $500 million enterprise value. The deal will be funded from
  Dialog’s balance sheet.

  The transaction is expected to be EPS accretive1 for Dialog within the first
  calendar year following close. Dialog expects annual cost synergies of
  approximately $20 million within the first calendar year of close across the
  combined company. Dialog also anticipates considerable additional
  revenue synergies given the complementary nature of the product portfolios
  and technology. Adesto expects to report FY 2019 revenue of
  approximately $118 million and continued revenue growth is anticipated
  over the next few years.

  The transaction is subject to certain regulatory approvals and customary
  closing conditions and is expected to close in the third quarter of 2020.



                                    6
            Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 7 of 16



                 The Board of Directors of Adesto has unanimously approved the transaction
                 and recommends that Adesto stockholders vote in favor of the transaction,
                 and directors and executive officers of Adesto have agreed to vote their
                 shares in favor of the transaction.

                 Hogan Lovells is serving as Dialog’s legal counsel, while BMO Capital
                 Markets is serving as financial advisor. Fenwick & West LLP is serving as
                 legal counsel for Adesto, with Cowen & Company, LLC serving as
                 financial advisor.

(Emphasis in original).

The Proxy Omits Material Information

      24.          On March 16, 2020, Defendants filed a materially incomplete and misleading

  Proxy with the SEC. The Proposed Transaction is expected to close in the third quarter of 2020,

  so the Shareholder Vote is imminent. The Individual Defendants were obligated to carefully

  review the Proxy before it was filed with the SEC and disseminated to the Company’s

  shareholders to ensure that it did not contain any material misrepresentations or omissions.

  However, the Proxy misrepresents or omits material information that is necessary for the

  Company’s shareholders to make an informed voting decision in connection with the Proposed

  Transaction.

      25.          First, the Proxy fails to provide enough information regarding the financial

  projections. In particular, the Proxy fails to disclose: (i) all line items underlying Adesto’s

  unlevered free cash flow and Adjusted EBITDA; and (ii) a reconciliation of all non-GAAP to

  GAAP metrics. Second, the Proxy fails to disclose material information regarding Cowen’s

  financial analyses conducted with respect to the Proposed Transaction.

      26.          First, Defendants’ failure to disclose all line items used to calculate the Company’s

  unlevered free cash flow and Adjusted EBITDA, as well as Defendants’ failure to disclose the

  reconciliation of all non-GAAP to GAAP metrics renders the Proxy materially misleading. Proxy,

  55-56.


                                                    7
          Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 8 of 16



    27.        If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but liability

for not having spoken enough. With regard to future events, uncertain figures, and other so-called

soft information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. See Campbell v. Transgenomic, et al., No. 18-2198

(8th Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations under

securities laws and collecting cases). Accordingly, Defendants have disclosed some of the

information related to the Company’s projections relied upon by Cowen, but have omitted crucial

line items and reconciliations. Thus, Defendants’ omissions render the projections disclosed on

pages 55-56 of the Proxy misleading.

    28.        Second, the Proxy omits material information regarding the financial analyses

conducted by Cowen.

    29.        With respect to Cowen’s Analysis of Selected Publicly Traded Companies, the

Proxy fails to disclose the individual multiples observed for each of the selected companies. Id. at

47-48.

    30.        As for Cowen’s Analysis of Selected Transactions, the Proxy omits the multiples

observed for each of the 27 selected transactions. Id. at 48-51.

    31.        With respect to Cowen’s Discounted Cash Flow Analysis, the Proxy is materially

misleading and incomplete because it fails to disclose: (i) the inputs and assumptions underlying

the discount rates ranging from 13.5% to 15.5%; (ii) the discounted terminal value of Adesto; (iii)

the inputs and assumptions underlying the range of perpetuity growth rates of 8.3% to 11.0%; (iv)

the inputs and assumptions underlying the selected terminal multiples ranging from 10.0x to

12.0x; and (v) assumptions underlying selection of the discount rate of 15.3%. Id. at 51-52.




                                                8
             Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 9 of 16



  Moreover, Cowen’s Discounted Cash Flow Analysis is based on unlevered free cash flow, yet the

  financial projections omit the line items used to calculate unlevered free cash flow. Id. at 55-56.

      32.        These key inputs are material to Adesto’s shareholders, and their omission renders

  the summary of Cowen’s Discounted Cash Flow Analysis incomplete and misleading. As one

  highly-respected law professor explained regarding these crucial inputs, in a discounted cash flow

  analysis a banker takes management’s forecasts, and then makes several key choices “each of

  which can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55

  Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the

  terminal value…” Id. As Professor Davidoff explains:

               There is substantial leeway to determine each of these, and any change can
               markedly affect the discounted cash flow value. For example, a change in
               the discount rate by one percent on a stream of cash flows in the billions of
               dollars can change the discounted cash flow value by tens if not hundreds
               of millions of dollars….This issue arises not only with a discounted cash
               flow analysis, but with each of the other valuation techniques. This dazzling
               variability makes it difficult to rely, compare, or analyze the valuations
               underlying a fairness opinion unless full disclosure is made of the various
               inputs in the valuation process, the weight assigned for each, and the
               rationale underlying these choices. The substantial discretion and lack of
               guidelines and standards also makes the process vulnerable to manipulation
               to arrive at the “right” answer for fairness. This raises a further dilemma in
               light of the conflicted nature of the investment banks who often provide
               these opinions.

       Id. at 1577-78 (emphasis added). Without the above-mentioned information, the Company’s

shareholders cannot evaluate for themselves the reliability of Cowen’s Discounted Cash Flow

Analysis, make a meaningful determination of whether the implied equity value ranges reflect the true

value of Adesto or was the result of an unreasonable judgment by Cowen, and make an informed

decision regarding whether to vote in favor of the Proposed Transaction.

       33.     Defendants’ failure to provide the foregoing material information renders the

  statements in the Proxy false and/or materially misleading.



                                                  9
            Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 10 of 16



      34.      In sum, the omission of the above-referenced information renders the Proxy materially

incomplete and misleading, in contravention of the Exchange Act and the Individual Defendants’

duty of candor/disclosure. Absent disclosure of the foregoing material information prior to the

upcoming Shareholder Vote concerning the Proposed Transaction, Plaintiff will be unable to make

an informed decision regarding whether to vote their shares in favor of the Proposed Transaction,

and they are thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                       CAUSES OF ACTION

                                              COUNT I

(Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

      35.        Plaintiff incorporates each and every allegation set forth above as if fully set forth

 herein.

      36.        Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

 of the mails or by any means or instrumentality of interstate commerce or of any facility of a

 national securities exchange or otherwise, in contravention of such rules and regulations as the

 Commission may prescribe as necessary or appropriate in the public interest or for the protection

 of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

 authorization in respect of any security (other than an exempted security) registered pursuant to

 section 78l of this title.” 15 U.S.C. § 78n(a)(1).

      37.        Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

 Act, provides that proxy communications shall not contain “any statement which, at the time and

 in the light of the circumstances under which it is made, is false or misleading with respect to any

 material fact, or which omits to state any material fact necessary in order to make the statements

 therein not false or misleading.” 17 C.F.R. § 240.14a-9.




                                                  10
           Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 11 of 16



     38.       The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

     39.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) the financial projections for the Company; and (ii) the

valuation analyses performed by Cowen in support of its fairness opinion.

     40.       In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to the Company’s shareholders although they could have done so without

extraordinary effort.

     41.       The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that Cowen reviewed and discussed its financial

analyses with the Board, and further states that the Board considered the financial analyses

provided by Cowen, as well as its fairness opinion and the assumptions made and matters

considered in connection therewith. Further, the Individual Defendants were privy to and had

knowledge of the projections for the Company and the details surrounding the process leading up


                                               11
           Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 12 of 16



to the signing of the Merger Agreement. The Individual Defendants knew or were negligent in

not knowing that the material information identified above has been omitted from the Proxy,

rendering the sections of the Proxy identified above to be materially incomplete and misleading.

Indeed, the Individual Defendants were required to, separately, review Cowen’s analyses in

connection with their receipt of the fairness opinions, question Cowen as to its derivation of

fairness, and be particularly attentive to the procedures followed in preparing the Proxy and review

it carefully before it was disseminated, to corroborate that there are no material misstatements or

omissions.

     42.       The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

review of the Company’s financial projections.

     43.       Adesto is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

     44.       The misrepresentations and omissions in the Proxy are material and Plaintiff will

be deprived of their right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                12
           Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 13 of 16



                                            COUNT II

 (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

     45.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

     46.       The Individual Defendants acted as controlling persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Adesto, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

     47.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

     48.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.           The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

     49.       In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The


                                                 13
                Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 14 of 16



  Proxy purports to describe the various issues and information that the Individual Defendants

  reviewed and considered. The Individual Defendants participated in drafting and/or gave their

  input on the content of those descriptions.

          50.        By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

  of the Exchange Act.

          51.        As set forth above, the Individual Defendants had the ability to exercise control

  over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

  their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

  these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

  proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          52.        Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

  equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

  Defendants’ actions threaten to inflict.

                                                COUNT III

(Against the Individual Defendants for Breach of Their Fiduciary Duty of Candor/Disclosure)

          53.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.      By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Proxy did not omit any material

information or contain any materially misleading statements.

          55.      As alleged herein, the Individual Defendants breached their duty of candor/disclosure

by approving or causing the materially deficient Proxy to be disseminated to Plaintiff and the

Company’s other public shareholders.
                                                     14
               Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 15 of 16



         56.      The misrepresentations and omissions in the Proxy are material, and Plaintiff will be

deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most critical

rights he or she possesses—the right to a fully informed vote—the harm suffered is an individual and

irreparable harm.

         57.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.       Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Proxy;

         B.       Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

         C.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

         D.       Granting such other and further relief as this Court may deem just and proper.

//

//

//

//

//


                                                    15
        Case 1:20-cv-02564-VEC Document 1 Filed 03/25/20 Page 16 of 16



                                        JURY DEMAND

     Plaintiff demands a trial by jury on all issues so triable.


Dated: March 25, 2020                                 MONTEVERDE & ASSOCIATES PC
                                              By:      /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 16
